DETAILED ACTION
This Action is responsive to the communication filed on 11/02/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Initially, and regarding Claims 10 and 11, note that a “product-by-process” claim is directed to the product per se, no matter how actually made. See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claims or not. As stated in Thorpe,
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).



Claims 1, 2, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0006203), in view of LeBoeuf (US 2005/0006651).

Regarding claim 1, Liu (see, e.g., FIG. 1) discloses a light emitting element package comprising:
a substrate 40 provided with an interconnect portion (i.e., circuitry within mount 40) (Para 0016);
a light emitting element 1 mounted on the substrate 40 and connected to the interconnect portion (i.e., circuitry within mount 40) (Para 0015, Para 0016); and
a cover member 46 contacting an upper surface of the light emitting element 1 while covering the light emitting element 1 (Para 0023),
Although Liu shows substantial features of the claimed invention, Liu fails to expressly teach a cover member that comprises Teflon-based organic polymers and has a light transmittance of 85% or more in an ultraviolet wavelength range.
LeBoeuf (see, e.g., FIG. 1), on the other hand, discloses the cover member 120 comprises Teflon-based organic polymers (i.e., polytetrafluoroethylene) and has a light transmittance of 85% or more in an ultraviolet wavelength range for the purpose of improving UV light extraction from the LED (Para 0017, Para 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed modify the material of the cover member of Liu with the cover member comprising Teflon-based organic polymer as described by LeBoeuf for the purpose of improving UV light extraction from the LED (Para 0017-Para 0018).

Regarding claim 2, The combination of Liu (see, e.g., FIG. 1) / Qin (see, e.g., FIG. 2) teaches a reflective film 44 formed on the substrate 40, wherein the reflective film 44 comprises i.e., polytetrafluoroethylene) and the organic polymers of the reflective film 44 are stretchable and expandable (Para 0019).
Examiner Note: The reflective film is of the same material as disclosed by applicant (see, e.g., Para 0084 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Regarding claim 11, Liu (see, e.g., FIG. 1) teaches the cover member 46 (Para 0023). Examiner Note: it is noted that Liu shows all aspects of the light emitting element package according to the claimed invention (see, e.g., FIG. 1 and Para 0023) and the method steps of droplets of a light transmitting material dropped on the substrate and subsequently cured are intermediate steps that does not affect the structure of the final device. 

Regarding claim 12, Liu (see, e.g., FIG. 1) teaches that the cover member 46 has a semispherical shape on the substrate 40 (Para 0023).

Regarding claim 13, Liu (see, e.g., FIG. 1) teaches a reflective film 44 formed on the substrate 40, wherein the reflective film 44 has a light transmittance of 85% or more in the wavelength band of 250 nm to 400 nm (Para 0019).

Regarding claim 14, Liu (see, e.g., FIG. 1) teaches that the reflective film 44 comprises organic polymers having polymer nodes linked to each other by fibrils forming fine porous vacancies (Para 0019).
Examiner Note: The reflective film is of the same material as disclosed by applicant (see, e.g., Para 0084 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
e.g., FIG. 1) teaches that the organic polymers of the reflective film 44 further comprise a polytetrafluoroethylene resin, the polytetrafluoroethylene resin being stretchable and expandable (Para 0019).

Regarding claim 16, LeBoeuf (see, e.g., FIG. 1) teaches that the substrate, the cover member 120, or both have flexibility (Para 0017, Para 0018).
Examiner Note: The cover member is of the same material as disclosed by applicant (see, e.g., Para 0074 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.

Regarding claim 18, Liu (see, e.g., FIG. 1) teaches that the light emitting element 1 is a flip-chip type light emitting diode (Para 0015).

Regarding claim 19, Liu (see, e.g., FIG. 1) discloses a light emitting element package comprising:
a substrate 40 provided with an interconnect portion (i.e., circuitry within mount 40) (Para 0016);
a reflective film 44 formed on the substrate 40 (Para 0019);
a light emitting element 1 mounted on the substrate 40 and connected to the interconnect portion (i.e., circuitry within mount 40) (Para 0015, Para 0016); and
a cover member 46 contacting an upper surface of the light emitting element 1 while covering the light emitting element 1 (Para 0023),
wherein the reflective film 44 comprise organic polymers and an organic polymer of the reflective film 44 has polymer nodes linked to each other by fibrils forming fine porous vacancies (Para 0019),
e.g., Para 0084 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
Although Liu shows substantial features of the claimed invention, Liu fails to expressly teach a cover member that comprises organic polymers.
LeBoeuf (see, e.g., FIG. 1), on the other hand, discloses a cover member 120 that comprises organic polymers (i.e., polytetrafluoroethylene) for the purpose of improving UV light extraction from the LED (Para 0017, Para 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed modify the material of the cover member of Liu with the cover member comprising organic polymer as described by LeBoeuf for the purpose of improving UV light extraction from the LED (Para 0017-Para 0018).

Regarding claim 20, Liu (see, e.g., FIG. 1) discloses a light emitting element package comprising:
a substrate 40 provided with an interconnect portion (i.e., circuitry within mount 40) (Para 0016);
a reflective film 44 formed on the substrate 40 (Para 0019);
a light emitting element 1 mounted on the substrate 40 and connected to the interconnect portion (i.e., circuitry within mount 40) (Para 0015, Para 0016); and
a cover member 46 contacting an upper surface of the light emitting element 1 while covering the light emitting element 1 (Para 0023),
wherein the reflective film 44 comprises organic polymers, and a thickness of the reflective film 44 is different from the thickness of the cover member 46 (Para 0019, Para 0023),

LeBoeuf (see, e.g., FIG. 1), on the other hand, discloses a cover member 120 thjat comprises organic polymers (i.e., polytetrafluoroethylene) for the purpose of improving UV light extraction from the LED (Para 0017, Para 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed modify the material of the cover member of Liu with the cover member comprising organic polymer as described by LeBoeuf for the purpose of improving UV light extraction from the LED (Para 0017-Para 0018).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0006203), in view of LeBoeuf (US 2005/0006651), and further in view of Qin (CN 108231973A).

Regarding claim 17, although Liu/LeBoeuf show substantial features of the claimed invention, Liu/LeBoeuf fail to expressly teach the interconnect portion comprises: an upper interconnect disposed on an upper surface of the substrate and connected to the light emitting element; a penetration interconnect penetrating the substrate and connected to the upper interconnect; and a lower interconnect disposed on a lower surface of the substrate and connected to the penetration interconnect.
Qin (see, e.g., FIG. 2), on the other hand, discloses the interconnect portion 34 comprises: an upper interconnect 34 (e.g., top wiring layer) disposed on an upper surface of the substrate 30 and connected to the light emitting element 36; a penetration interconnect 34 (e.g., through via) penetrating the substrate 30 and connected to the upper interconnect 34 (e.g., top wiring layer); and a lower interconnect 34 (e.g., bottom wiring layer) disposed on a lower surface of the substrate 30 and connected to the penetration interconnect 34 (e.g., through via) for the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate provided with an interconnection portion of Qin for the device as described by Liu for the purpose of transmitting electrical energy required for the LED chip (pg. 3, para 6).

Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2015/0107086A), in view of Qin (CN 108231973A), in view of LeBoeuf (US 2005/0006651).

Regarding claim 1, Kim (see, e.g., FIG. 43) discloses a light emitting element package comprising:
a light emitting element 2 (Para 0041); and
a cover member 4, 4c contacting an upper surface of the light emitting element 2 while covering the light emitting element 2 (Para 0041),
Although Kim shows substantial features of the claimed invention, Kim fails to expressly teach a substrate provided with an interconnect portion; a light emitting element mounted on the substrate and connected to the interconnect portion; and the cover member comprises Teflon-based organic polymers and has a light transmittance of 85% or more in an ultraviolet wavelength range.
Qin (see, e.g., FIG. 2), on the other hand, discloses a substrate 30 provided with an interconnect portion 34 (top wiring layer, through via, bottom wiring layer); a light emitting element 36 mounted on the substrate 30 and connected to the interconnect portion 34 (top wiring layer, through via, bottom wiring layer) for the purpose of transmitting electrical energy required for the LED chip (pg. 3, para 6; pg. 4, para 10; pg. 5, para 1). 

LeBoeuf (see, e.g., FIG. 1), on the other hand, discloses the cover member 120 comprises Teflon-based organic polymers (i.e., polytetrafluoroethylene) and has a light transmittance of 85% or more in an ultraviolet wavelength range for the purpose of improving UV light extraction from the LED (Para 0017, Para 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed modify the material of the cover member of Kim with the cover member comprising Teflon-based organic polymer as described by LeBoeuf for the purpose of improving UV light extraction from the LED (Para 0017-Para 0018).

Regarding claim 3, the combination of Kim (see, e.g., FIG. 43) / Qin (see, e.g., FIG. 2) teaches that a sidewall 4b (of Kim) disposed on the substrate 30 (of Qin) and defining a cavity in which the light emitting element 2 (of Kim) is disposed (Kim: Para 0039; Qin: pg. 3, para 6).

Regarding claim 4, the combination of Kim (see, e.g., FIG. 43) / Qin (see, e.g., FIG. 2) teaches that an upper surface of the sidewall 4b (of Kim) has a height corresponding to a height from an upper surface of the substrate 30 (of Qin) to the upper surface of the light emitting element 2 (of Kim).

Regarding claim 5, Kim (see, e.g., FIG. 43) teaches that the cover member 4, 4c covers the upper surface of the sidewall 4b and the upper surface of the light emitting element 2.

e.g., FIG. 43) teaches that the cover member 4, 4c contacts the upper surface and a side surface of the light emitting element 2 to cover the light emitting element 2.

Regarding claim 7, Kim (see, e.g., FIG. 43) teaches that an inner surface of the sidewall 4b defining the cavity includes an inclined surface (Para 0039).

Regarding claim 9, the combination of Kim (see, e.g., FIG. 43) / Qin (see, e.g., FIG. 2) teaches that the cover member 4, 4c (of Kim) contacts the upper surface and a side surface of the light emitting element 2 and a portion of the substrate 30 (of Qin) to cover the light emitting element 2 (of Kim) and the portion of the substrate 30 (of Qin).

Regarding claim 10, Kim (see, e.g., FIG. 43) teaches that the cover member 4, 4c further comprises a light transmitting material (Para 0014). 
Examiner Note: it is noted that Kim shows all aspects of the light emitting element package according to the claimed invention (see, e.g., FIG. 43) and the method steps of the light transmitting material deposited on the substrate and the light emitting element and subsequently cured are intermediate steps that does not affect the structure of the final device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2015/0107086A), in view of Qin (CN 108231973A), in view of LeBoeuf (US 2005/0006651), and further in view of Park (US 20120074434).

Regarding claim 8, although Kim/Qin/LeBoeuf show substantial features of the claimed invention, Kim/Qin/LeBoeuf fail to expressly teach a reflective film formed on the substrate, wherein at least a part of the reflective film is disposed on the inner surface of the sidewall.
e.g., FIG. 5), on the other hand, discloses a reflective film 500 formed on the substrate 200, wherein at least a part of the reflective film 500 is disposed on the inner surface of the sidewall for the purpose of blocking thermal degradation of the LED device (Para 0072, Para 0082). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the reflective film of Park in the device as described by Kim/Qin/LeBoeuf for the purpose of blocking thermal degradation of the LED device (Para 0082).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ANTONIO B CRITE/Examiner, Art Unit 2817